[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON MOTION TO SET ASIDE VERDICT AND AWARDING OF INTEREST
The Court denies the defendant's Motion to Set Aside Verdict. The Court, relying on Gillis v. Gillis, 21 Conn. App. 549, 556,575 A.2d 230, cert. denied, 215 Conn. 815, awards interest per the jury verdict pursuant to Section 37-3a of the General Statutes for a two year period from February 22, 1990 through February 22, 1992. The verdict amount of $1,066,000.00 is enhanced in the first instance by the aforementioned interest in the amount of $213,000.00. The Court calculates that the amount recovered by the plaintiff in the action is $1,279,200.00.
In addition, according to Gillis v. Gillis, supra, the plaintiffs are also entitled to interest under Section 52-192 of the General Statutes.
The plaintiffs made an offer of judgment in the amount of $1,000,000.00 on March 5, 1992 which was within eighteen months of the original complaint. Thus, by operation of law, the plaintiff is entitled to interest of 12% per annum from the date of the complaint, September 19, 1990, until the date of verdict, November 9, 1994.
The Court calculates the latter interest to be $635,885.06, which, added to the enhanced verdict of $1,279,200.00, results in a recovery of $1,915,085.06 through the date of the verdict.
BY THE COURT,
GILL, J.